Citation Nr: 1432928	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  13-23 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines

THE ISSUES

1.  Entitlement to service connection for right shoulder tendinitis.  

2.  Entitlement to a rating in excess of 10 percent for tinnitus.  


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to January 1998.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2010 and May 2012 rating decisions by the Manila, Republic of the Philippines Department of Veterans Affairs (VA) Regional Office (RO).  

FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, his right shoulder tendinitis had its onset in service.  

2.  The Veteran's service-connected bilateral tinnitus is assigned the maximum rating authorized under Diagnostic Code 6260.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for right shoulder tendinitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).  

2.  There is no legal basis for the assignment of a rating in excess of 10 percent for tinnitus in each ear.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2013); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the Veteran's claim of service connection for right shoulder tendinitis.  As such, no discussion of VA's duty to notify and assist is necessary regarding this matter.  

Regarding the increased rating for tinnitus claim, further notice or assistance under the Veterans Claims Assistance Act of 2000 (VCAA) is not required, because the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based only on statutory interpretation, rather than consideration of the factual evidence, which is the case here.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because no reasonable possibility exists that would aid in substantiating this claim for an increased rating, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file and in Virtual VA and VBMS (i.e., VA's electronic data storage systems), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

Service Connection Right Shoulder Tendinitis

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Here, the Veteran contends that he injured his right shoulder during active service.  Specifically, he reports that he originally injured his right shoulder in 1986 lifting a ship hatch, and re-injured the shoulder in 1996.  He denied seeking treatment in 1986 because the pain went away after a few days.  See October 2009 correspondence.  

The Veteran's service treatment records include an August 1996 report noting his complaint of anterosuperior right shoulder pain for ten months, initially like a tearing sensation, and mainly following upper body exercises.  The diagnosis was questionable strain and questionable tendinitis.  However, on September 1997 retirement report of medical examination, the Veteran's upper extremities were normal on clinical evaluation.  The evidence confirms that he currently has a diagnosis of right shoulder tendinitis.  See July 2010 VA primary care report.  Thus, this case turns on whether this disability is related to or had its onset during service.  

On April 2010 VA examination, it was opined that the Veteran's current shoulder condition was not caused by or a result of shoulder pain and tendinitis in service.  The examiner referenced the above-noted August 1996 report, but also noted the Veteran's retirement physical examination report was normal, indicating there was no evidence the condition was chronic or within one year after retirement.  

In a January 2012 VA medical opinion, it was opined that after reviewing the Veteran's claims file, it was less likely than not the Veteran's right shoulder disability was incurred in or caused by his in-service injury.  The examiner noted that there was no medical evidence the claimed condition manifested to a compensable degree within the initial post-service presumption period of one year.  

The Board notes that the Veteran has reported that he did not seek treatment for his right shoulder after his retirement from active service because he learned to live with the pain.  See, e.g., June 2011 correspondence.  The Board finds this significant in light of the April 2010 VA examination wherein the lack of abnormality found on clinical evaluation retirement examination was considered sufficient to show there was no chronic disability.  The fact that there was no reported symptomatology prior to 2010 after the Veteran's retirement from active service, including on September 1997 service retirement examination, does not necessarily mean that the Veteran did not experience it and simply not report it.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (lack of contemporaneous documentation does not rule out the possibility that such symptomatology existed).  The Board finds the Veteran's statement that he rarely sought treatment during his active service when he was injured or sick to be supported by the fact that although he had 30 years of active service, his service treatment records are not voluminous.  See October 2011 correspondence.  The Veteran contends that he has experienced some degree of symptomatology since his in-service injury.  The Board finds the Veteran's statements in this regard to be credible and competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also 38 C.F.R. § 3.303(a).  In light of the documented in-service injury and diagnosis of right shoulder tendinitis, the Veteran's credible history of symptoms during and since service, and the post-service diagnosis of right shoulder tendinitis, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for right shoulder tendinitis is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Increased Rating Tinnitus

In the instant case the facts are not in dispute.  Resolution of the Veteran's appeal is dependent on interpretation of the regulations pertaining to the assignment of disability ratings for tinnitus.  As explained below, the Board finds that the Veteran is already receiving the maximum schedular disability rating available for tinnitus under the applicable rating criteria.  Regardless of whether the Veteran's tinnitus is perceived as unilateral or bilateral - in one or both ears - the outcome of this appeal does not change.  

In the May 2012 rating decision on appeal, the RO continued the assignment of a 10 percent disability rating for tinnitus and the Veteran appealed from that decision, stating that the condition should be rated 30 percent.  See August 2013 correspondence.  

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, or for that matter, an evaluation in excess of 10 percent on any basis (including its constant versus recurrent existence), the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  

Finally, the Court has held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  The Veteran has not asserted, and review of the claims file does not show, that he is rendered unemployable by his service-connected disabilities.  Accordingly, the Board finds that a claim for TDIU has not been raised and is therefore not before the Board.  


ORDER

Service connection for right shoulder tendinitis is granted.  

A rating in excess of 10 percent for tinnitus is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


